DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.    The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims:
Plate with a plurality of positioning marks in claim 29
Positioning mark assigned to each printing exploit in claim 30
Lowering unit in claim 33
Mechanical, Gravimetric, electrical and/or optical device in claim 35
Triggering irradiation unit in claim 37
•    Gassing Unit, temperature control in claim 38
Lifting device or lowering device, control system in claim 40
•    Lifting device, a motor brake, lift axis clamp fixing unit, counterweight element in claim 41
•    Opposing vacuum grooves or centrally arranged vacuum channels in claim 42
•    Lifting drives, guide columns claim 43
•    Temperature control in claim 44
•    Screen holder in claim 45
•    Flood bar mechanism, Mass Dosing Mechanism, Bearing in claim 46

Manual or automatic measurement device in claim 49
Therefore, every feature must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation “the lift off’ in line 10, “the application thickness" and "the previous printing layer" in lines 10 and 11. There is insufficient antecedent basis for these limitations in the claim. With respect to claim 27, the limitation "at least one press bed with a printing screen” is indefinite. Specifically, the press bed does not have a screen. Therefore, it is unclear how the press bed and the screen function together in the claim. Additionally, the limitation, “the plate and the printing screen are separated by a gap having a thickness and after each printing layer the system is adapted to increase the thickness of the gap by a value of an application thickness of a previous layer to thereby increase a value of the lift-off by the application thickness of the previous printing” is unclear because there is no structure that is recited that reasonably conveys how or what is causing the screen lift off. However, it appears that the "screen lift-off" would be an obvious feature if the printing apparatus is continuously printing and putting additional layers, then the screen would be able to be lifted off.
Claim 31 recites the limitation “the lift off” in line 3. There is insufficient antecedent basis for these limitations in the claim.

With respect to claim 34, the limitation “lift off” is indefinite. There is no structure that is recited that reasonably conveys how or what is causing the screen lift off. However, it appears that the "lift-off" would be an obvious feature if the printing apparatus is continuously printing and putting additional layers, then the screen would be able to be lifted off.
With respect to claim 40, the language of the claim does not make sense. Specifically, it is hard to determine what elements of the claim are required. It appears only one press bed drive, a printing station, an upper printing mechanism, a lifting device for an upper printing mechanism and a blade and flood bar position are the only elements required. The additional elements appear to be optional. For purposes of furthering prosecution, the examiner will treat the claims as noted until further clarification.
With respect to claim 44, “the limitation “the system is adapted to adjust a distance between the curing system and a building up height….” is indefinite. There is no structure that is recited that reasonably conveys how or what adjusts the system. On pages 6, 13, 14 and 15 of the specification, there appears to be a lifting unit that performs lowering/raising of a system that may also perform the adjusting, however there is no structure of a lifting device in claim 33.
Claim Rejections - 35 USC §103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 31-34, 36-37, 40, 44, 46 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124).
With respect to claims 27 and 31, Meola et al. teaches a system for the production of three-dimensional screen-printed articles, comprising
 a press bed (30) comprising a plate (12) having one or more printing exploits (14a, 14b, 16 and 20), 
a printing screen (50), by means of which at least one printing exploits (14a, 14b, 16 and 20) is printable multiple times; and
a curing system (36, 44, Figure 2) and
and
the plate (12) with the one or more printing exploits, after printing all the exploits of a plane layer, is movable into and/or fully transportable under the curing system (36, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114 (11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." Therefore, since Meola et al. teaches all of the structure as recited, Meola et al. is capable of being used in the manner recited and meets the claim language).
Meola et al. does not explicitly disclose wherein the plate and the printing screen are separated by a gap having a thickness and after each printing layer the system is adapted to increase the thickness of the gap by a value of an application thickness of a previous printing layer to thereby increase a value of the lift-off by the application thickness of the previous printing layer.  
Sato teaches a printer with the plate (holder 7 functions as a plate) and the printing screen (2) are separated by a gap (Paragraphs 0007, 0048, 0049 and Figure 1) having a thickness and after each printing layer the system is adapted to increase the thickness of the gap by a value of an application thickness of a previous printing layer to thereby increase a value of the lift-off by the application thickness of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the printer of Meola with structure that can provide a gap between a plate and a printing screen as taught by Sato for the purpose of facilitating separation of the plate from the printed object thereby producing a high precision of printing on the image.
With respect to claim 28, Meola et al. teaches wherein the system comprises at least two curing systems (36, 44, Figure 2) from which the press bed can be loaded with the plate with one or more printing exploits (14a, 14b, 16 and 20).
With respect to claim 32, Meola et al. teaches a doctor blade (172b) and a flood bar (172a), wherein at least the printing screen, a doctor blade, and a flood bar are raised by the amount of the application thickness (note: Sato teaches all the structure that provides lifting/lowering a stencil/plate, therefore Sato is capable of increasing by application thickness).
With respect to claim 33, Sato teaches a lowering unit for the press bed, where the press bed is adapted to be lowered by the amount of the application thickness of the previous printing (8, Paragraph 0031). 
With respect to claim 34, note the limitation, “the increase of the value of lift off is between 0.2 pm and 250 pm is before a subsequent printing of a next height-building printing layer is carried out”, is merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114(11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, since Meola et al. in view of Sato teaches all of the structure as recited, Meola et al. in view of Sato is capable of being used in the manner recited and meets the claim language.
With respect to claim 36, Meola et al. teaches curing system comprises curing triggering irradiation unit in which multiple ones of the printing exploits (34, 46, 48), can be exposed to curing simultaneously (36, 44).
With respect to claim 37, Meola et al. teaches the curing triggering irradiation unit comprises different radiation sources (36, 44).
With respect to claim 44, Meola et al. teaches the system is adapted to adjust a distance between the curing system (36, 44, Figure 2) and a building up height of an object to be printed, and the system further comprises a temperature control unit to control during and/or after curing, a temperature of the object. Note with respect to the, “wherein the curing system distance from the building-up height of the object is adjusted, wherein during and/or after the curing, temperature control of the object is performed”, are merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431- 32 (Fed. Cir. 1997)." Furthermore, MPEP 2114(11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim. " Therefore, since Meola et al. in view of Sato teaches all of the structure as recited, Meola et al. in view of Sato is capable of being used in the manner recited and meets the claim language.
With respect to claim 46, Meola et al. teaches a doctor blade mechanism comprising a printing doctor blade mechanism (172 a, 172b), flood bar mechanism (172a,172b), and mass dosing mechanism (note: 174 is the print head that provides the ink therefore can be considered to be mass dosing) in the movable axes and bearings comprising a bearing combination of fixed bearing (172a, 172b).
With respect to claim 48, note the limitation, “the system adapted to cycle with respect to an exploit in a multiple exploit printing process at a rate that is at least 10% shorter than in a screen printing system with one exploit”, provides no structural elements to perform the cycle. Therefore, since Meola et al. teaches all of the structure as recited, Meola et al. is capable of being used in the manner recited and meets the claim language.
With respect to claim 49, Meola et al. teaches a manual (note: the layers can be manually detected by an operator) or automatic measurement device for detecting  a 
With respect to claim 50, Meola et al. teaches objects can be made of ceramic, metal, glass, plastic, additional organic or inorganic materials, biological materials, or mixtures thereof (Column 2, Lines 49-54).

5.	Claims 29, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Sakamoto (US Patent 6,568,321).
With respect to claim 29, Meola et al., as modified, teaches the claimed invention with the exception of the plate comprises a plurality of positioning marks. Sakamoto teaches a screen printer with a plate (60) that has a plurality of positioning marks (64, 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.
With respect to claim 30, Sakamoto teaches at least one positioning mark (54,
55) is assigned to each printing exploit.
With respect to claim 39, Meola et al., as modified, teaches a printing station is equipped with one or more holders for printing screens (50), however does not explicitly disclose at least two systems to detect, analyze, and control registration marks, and in 
Sakamoto teaches a screen printer with two systems (plate 60 and substrate 53) to detect, analyze, and control registration marks (64, 65 on the plate and 54, 55 on the substrate 53), and in which an upper mechanism, which carries out the printing, can be aligned, displaced, and/or rotated with respect to the position of the object (Column 2, Lines 28-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.

6.	Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Rai (JP 55-025304).
With respect to claim 35, Meola et al., as modified, teaches the claimed invention however does not explicitly disclose, a mechanical, gravimetric, electrical and/or optical device for determining the value of application thickness of an already present build-up height of a body.
Rai teaches a sensor to determine adjustment to the value the screen lift-off and wherein the present build up height of the object is then used to adjust to the value of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the invention as taught by Meola et al., as modified, to provide a sensor as taught by Rai for the purpose of ensuring and maintaining the proper adjustment.
With respect to claim 43, Meola et al., as modified, teaches the claimed invention with the exception of a centrally arranged one or more lift drives and guide columns, wherein the lift drive and guide columns are arranged such that (1) there is load transfer via the guide columns, (2) the lift drives are present on each guide column with load transfer via the guide columns, (3) the lift drives are present next to each guide column with load transfer through the lift drive, (4) the lift drives are present next to each guide column with a weight-relieving device at least during the lifting process.
Rai teaches it is well known in the art to provide one or more lift drives and guide columns (Page 2 of the English Translation, 2nd Paragraph and Page 3, 1st Paragraph, Figures 4 and 5) wherein the lift drive and guide columns are arranged such that (1) there is load transfer via the guide columns, (2) the lift drives are present on each guide column with load transfer via the guide columns, (3) the lift drives are present next to each guide column with load transfer through the lift drive, (4) the lift drives are present next to each guide column with a weight-relieving device at least during the lifting process  (Page 2 of the English Translation, 2nd Paragraph and Page 3, Last Sentence and Page 4,1st Paragraph).
.

7.    Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Tani (US Patent 5,802,970).
	Meola et al., as modified, teaches the claimed invention with the exception of a gassing unit for gas treatment and/or temperature control, wherein at least a portion of the gassing unit is sealed off from environment hermetically and/or by overpressure.  
	Tani teaches a screen printing apparatus with a gassing unit for gas treatment and/or temperature control, wherein at least a portion of the gassing unit is sealed off from environment hermetically and/or by overpressure (Column 7, Line 61-Column 8, Line 9, Column 20, Lines 1-4, Lines 22-28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the invention as taught by Meola et al., as modified, to provide a gassing unit as taught by Tani for the purpose of preventing solder from degrading and such that long term continuous printing may be reliably consistent.


41 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Jaffa (US Patent 4,407,195).
With respect to claim 41, Meola et al., as modified, teaches the claimed invention with the exception of an upper printing mechanism and a lifting device, the lifting device comprising a motor brake, lift axis clamp fixing unit, counterweight element, fixed support and/or separation of lift axes from guide axes. Jaffa teaches a screen printing machine with a lifting device of the printing system is equipped with a motor brake (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide a break with a lifting device as taught by Jaffa for the purpose of controlling the motion of the printing apparatus.

9.    Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Li et al. (US Publication 2012/0055355).
With respect to claim 42, Meola et al., as modified, teaches the claimed invention including a press bed (30), however does not explicitly disclose a press bed constructed from two parts and has opposing vacuum grooves or centrally arranged vacuum channels.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the press bed as taught by Meola et al., as modified, to provide vacuum pump as taught by Liu et al. for the purpose of effectively retaining the substrate in proper print orientation.

10.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Tanaka (US Publication 2011/0297020) and Sakamoto (US Patent 6,568,321)
With respect to claim 45, Meola et al., as modified, teaches the claimed invention with the exception of the print bed comprises an upper printing mechanism comprising a screen holder adjustable in all axial points, and adapted to orient the print screen contained therein plane parallel or parallel with correction values with respect to the print bed or a body surface, the screen holder further comprising more than one screen positioning elements by which the screen may be oriented, and the upper printing mechanism further comprises one or more cameras and illumination devices for measurement of position of the screen.  
Tanaka teaches a screen printer printing mechanism of the press bed comprises a screen holder (5), the height position of which is individually or automatically adjustable (rods 5’) in all axial points, and with which the 
However, Tanaka does not explicitly disclose a positioning and registration mark detection and evaluation proceed beyond a screen or frame or mother frame clamping process, with the possibility of follow-on positioning after the first positioning process to prevent dislocalization by the clamping process, wherein the screen is positioned by means of registration marks integrated in the screen with a possibility of manual, semiautomatic, or automatic adjustment of the height positions of the screen holder over all corners and sides of the a screen frame, or the a screen layout orientation adjustment by means of visual projection of the registration marks or by means of electronic evaluation with register accuracy.
Sakamoto teaches a screen printer with positioning and registration mark detection (marks 64, 65 on the plate and 54, 55 on the substrate 53) and evaluation (marks 64, 65 on the plate and 54, 55 on the substrate 53), and in which an upper mechanism, which carries out the printing, can be aligned, displaced, and/or rotated with respect to the position of the object preventing dislocalization by the
clamping process (Column 2, Lines 28-48, with a possibility of manual, semiautomatic, or automatic adjustment of the height positions of the screen holder over all corners and sides of the a screen frame (68 and Column 3, Lines 44-53, Lines 62-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as .

Allowable Subject Matter
11.	Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 47, the prior art does not teach or render obvious a system for production of 3-D articles in combination with all the structure as recited and in particularly one or more damping elements can be included to influence movement of the doctor blade, without the risk of the stop point of a doctor blade lift being influenced at the stop, with deviating reproduction values, and wherein adjustability of the doctor blade and optionally the flood bar is achieved by an actuation comprising an always in-plumb acting hydraulic or pneumatic or motor drive, on two sides, to which the doctor blade and optionally the flood bar are connected to in such a rigid way that by means of a fixed-position rotary bearing at one side, and a swivel bearing displaceable and lockable in the Y-axis direction at the other side, the doctor blade orientation at an application point on the screen mesh and the application region on the print substrate or the already printed layers as well as the proof during the printing process are always parallel, without screen tension differences, layout density differences, mass friction .

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 27-50 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853